                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Envy Gentlemen's Club,                 )
                                       )
                 Plaintiff,            )       ORDER
                                       )
       vs.                             )
                                       )       Case No. 1:17-cv-103
City of Minot,                         )
                                       )
                 Defendant.            )


       This case arises from certain zoning ordinance changes enacted by the Minot City Council

on July 7, 2008. (Doc. No. 14). In November 2010, Envy Gentlemen’s Club (“Envy”) filed suit

against the City of Minot (“Minot”) in state district court challenging the constitutionally of the

subject ordinances, as applied to it. (Doc. No. 14-2). On June 17, 2011, the state district court

granted an ex parte request for a temporary injunction enjoining enforcement of the ordinances.

(Doc. Nos. 1-1; 14-4, p. 3). On subsequent motion by Minot to lift the temporary injunction, the state

district court vacated it on September 20, 2011, concluding that Envy was unlikely to prevail on the

merits. (Doc. Nos. 1-2, 14-4, pp. 23-24). Since the preliminary injunction was vacated by the state

district court, there has been no apparent activity in the state action.

       Plaintiff initiated the above entitled action in May 2017, asserting claims mirroring those it

had raised in the state action. Finding that abstention was appropriate under Younger v. Harris, 401

U.S. 746. 756 (1971), this court issued an order on July 26, 2018, granting in part the City’s motion

to dismiss and staying the above-entitled action pending further order.

       Nearly six months have lapsed since the court issued its order. The parties are directed to file

a report updating the court on the status of the state action by February 15, 2019. The court shall


                                                   1
review this status report upon receipt and thereafter advise the parties how it intends to proceed.

       IT IS SO ORDERED.

       Dated this 16th day of January, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court




                                                 2
